In an action by a licensed real estate broker to recover commissions upon the sale of real property, the appeal is from an order which (1) granted respondent’s motion for summary judgment striking out the answer (Rules Civ. Prac., rule 113), and (2) denied appellant’s cross motion for judgment on the pleadings or in the alternative for summary judgment dismissing the amended complaint (Rules Civ. Prac., rules 112, 113). Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Brennan, JJ.